DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 15, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7-9, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelland (2008/0276759). 

In reference to claim 1, Kelland discloses a hammer system (Figure 1) to deliver an impact to a nail head, the hammer system comprising: a hammer extender (104) to insert into a hammer (Figure 1), the hammer extender having a head (see figure below) formed from an upper layer (see figure below), a lower layer (see figure below) and a side layer (see figure below), the upper and lower layer being on a parallel plane (see dotted line in figure below) to each other (see figure below), the side layer being between the upper and lower layer (see figure below), an elongated body portion that is comprised of a solid core elongated portion (132) and a hollow core elongated portion (140), wherein a first end (i.e. the lower end of 132, as seen in Figure 3a) of the solid core elongated portion is attached to the lower layer of the head (Figure 3a), and a second end (i.e. at 134, as seen in Figure 3a) of the solid core elongated portion is connected with a first end (i.e. a lower end of 140) of the hollow core elongated portion (Figure 3a), wherein a second end (i.e. an upper end of 140) of the hollow core elongated portion is to receive a nail head (130) for impact by the second end of the solid core elongated portion and the hammer having a hammer handle (102) with a hollow interior (118), wherein the hollow interior is shaped to receive and store the hammer extender (Figures 1 and 3a and paragraphs 41 and 43). 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Side layer)][AltContent: textbox (Plane)][AltContent: connector][AltContent: textbox (Lower layer)][AltContent: textbox (Upper layer)][AltContent: textbox (Head)][AltContent: ][AltContent: arrow]
    PNG
    media_image1.png
    281
    360
    media_image1.png
    Greyscale

In reference to claims 2, 9 and 14, Kelland discloses further comprising a magnet (136) attached to the second end of the solid core elongated portion, wherein the magnet is to attract the nail head (Figure 3a and paragraph 43). 
In reference to claim 4, Kelland discloses that the hollow core elongated portion is a sleeve (140) to slide (i.e. rotationally slide) on the solid core elongated portion, wherein the sleeve and the solid core elongated portion are concentric (Figure 3a and paragraph 43). 

In reference to claim 5, Kelland discloses that the sleeve is to slide upwards on the solid core elongated portion to receive a nail (130) and to slide downwards to retain the nail in place during impact by rotating sleeve (140) clockwise or counterclockwise with engaging threads (142 and 144, Figure 3a and paragraph 43).

In reference to claim 7, Kelland discloses a system comprising: a hammer extender (104) having a head formed from an upper layer, a lower layer and a side layer (see figure previously shown above), the upper and lower layer being on a parallel plane to each other (see figure previously shown above), the side layer being between the upper and lower layer (see figure previously shown above), and an elongated body portion having a solid core elongated portion (132) and a hollow core elongated portion (140), wherein a first end (i.e. the lower end of 132, as seen in Figure 3a) of the solid core elongated portion is connected to the lower layer of the head (Figure 3a), and a second end (i.e. at 134, as seen in Figure 3a) of the solid core elongated portion is connected with a first end (i.e. a lower end of 140) of the hollow core elongated portion, wherein the hollow core elongated portion is to slide upwards or downwards (i.e. by rotating sleeve (140) clockwise or counterclockwise) on the solid core elongated portion to receive a nail (130) and to guide said nail during impact (Figure 3a and paragraph 43).
In reference to claim 8, Kelland discloses further comprising a hammer (Figure 1) having a hammer handle (102) with a hollow interior (118), wherein the hollow interior is shaped to receive and store the hammer extender (Figure 1). 

In reference to claim 13, Kelland discloses a system comprising: a hammer extender (104) to deliver an impact to a nail head (130), the hammer extender including a head (see figure previously shown above) and an elongated body (132), wherein the head is attached to a first end (i.e. the lower end of 132, as seen in Figure 3a) of the elongated body portion, and a second end (i.e. at 134, as seen in Figure 3a) of the elongated body portion is to engage a nail (130) with the nail head, and a hammer (Figure 1) having a weighted head (106) and a handle (102), wherein the handle is hollowed (at 118) to receive and store the hammer extender (Figure 1), wherein the weighted head is to deliver the impact to the head of the hammer extender to transmit the impact to the nail head through the elongated body portion (paragraphs 39 and 43). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kelland (2008/0276759) in view of Estes et al. (6553640). 
In reference to claims 3 and 10, Kelland discloses the claimed invention as previously mentioned above, but lacks, an extender handle to attach to the head, wherein the extender handle is a rod extending from opposite ends of the side layer of the head, wherein the extender handle is to open or close the hammer extender in the hollow interior of the hammer handle. 
	However, Estes et al. teach that it is old and well known in the art at the time the invention was made to provide an extender (24) with an extender handle (38) attached to a head (formed as the upper larger diameter portion of 24 in Figure 3), wherein the extender handle is a rod (38) extending from opposite ends of a side layer of the head, wherein the extender handle is capable to open or close the hammer extender in the hollow interior of the hammer handle (see Abstract Figures 1-7). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the extender, of Kelland, with the known technique of providing an extender having an extender handle that is formed as a rod and is attached to a head, as taught by Estes et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more effectively locks or unlocks the extender in a desired position as needed by the user depending on the particular application at hand (e.g. driving an anchor sleeve into a pre-drilled hole or driving the nail into the sleeve and set the anchor). 

	

	
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kelland (2008/0276759) in view of Langan (2010/0263133). 

In reference to claims 6 and 11, Kelland discloses the claimed invention as previously mentioned above, but lacks, the head being a bolt having threads to mate with corresponding threads at an opening of the hollow interior of the hammer handle. 
However, Langan teaches that it is old and well known in the art at the time the invention was made to provide a hammer (Figure 2) having a handle (202) with a hollow interior region (212, see paragraph 35) for receiving another tool (214, similar to the extender tool 104 of Kelland) and wherein tool (214) includes a head (upper portion of 214) that is formed as a bolt having threads (204) to mate with corresponding threads (206) at an opening  (upper part of 212, n Figure 2) of the hollow interior of the hammer handle (Figure 2 and paragraphs 36 and 37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the head of the extender, of Kelland, with the known technique of forming the head of the extender as a bolt having threads to mate with corresponding threads at an opening of the hollow interior of the hammer handle, as taught by Langan, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more securely couples tool to the hollow interior region of the hammer thereby preventing any unwanted disconnection. 


Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kelland (2008/0276759) in view of Berthiaume (2005/0126345) or Connors (10960523). 

In reference to claims 12 and 15, Kelland discloses the claimed invention as previously mentioned above, but lacks, the solid core elongated portion being telescopic, the solid core elongated portion having an interior tubular portion and an exterior tubular portion, concentric with each other. 
	However, Berthiaume teaches that it is old and well known in the art at the time the invention was made to provide a hammer extender (28) with a solid core elongated portion (formed from 24, 52 and/or 38) that is telescopic (note; element 24 can be telescopically adjusted by tightening or loosening the engagement between threads 64 and 66 or portion 38 is telescopic, see Figures 4a and 4b) the solid core elongated portion having an interior tubular portion (at 24 or 38) and an exterior tubular portion (at 52) concentric with each other (Figures 3-4b). 
In addition, Connors also shows that it is old and well known in the art to provide a hammer extender (10) with a solid core elongated portion (formed from 15 and 20) that is telescopic (see Figures 2 and 3) the solid core elongated portion having an interior tubular portion (at 20, Figure 3) and an exterior tubular portion (at 15) concentric with each other (Figures 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the solid core elongated portion, of Kelland, with the known technique of providing a telescopic solid core elongated portion that includes an interior tubular portion and an exterior tubular portion, as taught by Berthiaume or Connors, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that releasably attaches that solid core to a remainder of the tool thereby allowing one to more easily clean, repair or store various parts of the device, which allows a user to adjust the tension of a biasing member thereby more effectively biasing the tubular portion toward an extended position for engagement with a nail or which allows the inner tubular portion to slide back and forth while preventing the inner tubular portion from being separated from the outer tubular portion during normal operation. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sergyeyenko (2010/0154598) also shows that it is known to provide a hammer (30) with an addition tool (40) that is stored within a handle (36) of the hammer (Figure 3). 
Whitaker (4483475) discloses a telescopic extender (12/20) comprising a solid core elongated portion having an interior tubular portion (20) and an exterior tubular portion (12), concentric with each other (Figure 1-4). 
Zhang (CN202556370, translation included) teaches that is known to provide a hammer (1) with an extender (4) including a head (portion of 4 including threads 3, Figure 1) that is formed as a bolt having threads (at 3) to mate with corresponding threads at an opening (right side of 2) of a hollow interior of a hammer handle (2, Figure 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723